Citation Nr: 1016286	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-32 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
erectile dysfunction.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person 
or housebound status.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to August 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from two rating decisions.

In a May 2004 rating decision, the RO denied the Veteran's 
claim for SMC, based on the need for the regular aid and 
attendance of another person or housebound status.  In June 
2004, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2005, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in August 2005.

In a March 2006 rating decision, the RO, inter alia, granted 
service connection for erectile dysfunction and assigned an 
initial noncompensable rating.  In October 2006, the Veteran 
filed a NOD with the assigned rating.  

In December 2007, the Board remanded the claim for SMC to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action  In the remand, the Board also 
requested that the RO issue an SOC on the claim for higher 
rating for erectile dysfunction (characterizing that claim in 
light of  light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability)). 

On remand, the RO issued a SOC on the higher rating claim in  
February 2009, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 2009.  .After completing the requested action on the 
claim for SMC, the AMC continued to deny the claim (as 
reflected in the February 2009 SOC and supplemental SOC 
(SSOC)) and returned both matters on appeal to the Board for 
further appellate consideration.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Since the October 31, 2001, effective date of the grant 
of service connection, the Veteran's erectile dysfunction has 
been manifested by loss of erectile function; penile 
deformity has not been t shown.

3.  In this case, pertinent to the claim for SMC on appeal, 
the Veteran's service connected disabilities are dysthymic 
state with anxiety and posttraumatic anxiety (rated as 100 
percent disabling), otitis externa (rated as noncompensable), 
and erectile dysfunction associated with dysthymic state with 
anxiety and posttraumatic anxiety (rated as noncompensable).

4.  The Veteran's service-connected disabilities have not 
been shown to render him unable to care for his daily needs 
without requiring the regular aid and attendance of another 
person, and he is neither bedridden nor housebound.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.31, 4.115b, Diagnostic Code 7522 (2009).

2.  The criteria for an award of SMC based on the need for 
regular aid and attendance of another person or housebound 
status are not met.  38 U.S.C.A. §§ 1114(l),(s), 5103, 5103A, 
5107 (West 2002 & 2009); 38 C.F.R. §§ 3.350(b)(3) & (4), 
3.352(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, January 2008 post-rating letter provided 
notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for a higher 
rating for and the claim for SMC, what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  This 
letter  also provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.

After issuance of the January 2008 letter, and opportunity 
for the Veteran to respond, the January 2009 SOC and SSOC 
reflect readjudication of the claims.  Hence, the Veteran is 
not shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board also notes that January the 2009 SOC set forth the 
criteria for higher ratings for erectile dysfunction (which 
suffices, in part, for Dingess/Hartman.).  While this notice 
was provided at the time of, and not prior to, the last 
adjudication of higher rating claim, the timing of this 
notice also is not shown to prejudice the Veteran,   Because, 
as explained below, the Board herein denies the claim, no 
other rating, or effective date, is being, or is to be 
assigned.  Hence, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.



The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records and the reports of October 2005, September 
2008, and October 2008 VA examinations.  Also of record and 
considered in connection with the appeal is the report of the 
Veteran's DRO hearing, along with various written statements 
provided by the Veteran and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with either claim is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either  claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of any  matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

A.  Higher Rating for Erectile Dysfunction

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated as 20 percent disabling, 
and the adjudicator is to review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 
4.115b.  

In this case, the RO assigned an initial  0 percent 
(noncompensable) rating for erectile dysfunction, but awarded 
special monthly compensation based on loss of use of a 
creative organ.  In every instance where the schedule does 
not provide a zero percent rating for a diagnostic code, a 
zero percent rating shall be assigned when the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.

Considering the pertinent evidence in light of the above, the 
Board finds that an initial compensable rating for the 
Veteran's erectile dysfunction is not warranted at any time 
since the October 31, 2001, effective date of the grant of 
service connection.

VA outpatient treatment records dated from October 2001 to 
August 2005 show that the Veteran complained of and was 
diagnosed with erectile dysfunction.

During an s October 2005 VA genitourinary examination, the 
Veteran reported that, since 1999, he has had no sexual 
function.  The examiner opined that his sexual dysfunction 
was related to his bipolar disorder.  The examiner indicated 
that, upon examination of the penis, there was no abnormality 
or deformity.  The testicles were of normal size, and there 
was no problem with the vas deferens.  There were no hernias.  
The examiner diagnosed impotence or erectile dysfunction.

The medical evidence does not show that the Veteran has any 
deformity of the penis, as required for the 20 percent rating 
under Diagnostic Code 7522.  While, in  October 2006 written 
statement, the Veteran asserted that  he has deformity of the 
penis, he has never described such deformity, and, in fact,  
medical examination has  revealed no such  deformity or 
abnormality of the penis..  The Veteran is certainly 
competent to report any symptoms associated with his erectile 
dysfunction (see, e.g., Layno v. Brown, 6 Vet. App. 465, 470 
(1994)).  However, penile deformity, as a criterion of 
Diagnostic Code 7522, is a clinical finding to be made by 
trained for medical professional (see, e.g.  Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).).  As, in this case, as 
deformity of the penis is not medically shown, the criterion 
for a compensable rating under  Diagnostic Code 7522 are not 
met.

The Board has considered the applicability of other 
diagnostic codes for rating this disability, but finds that 
no other diagnostic code provides a basis for a compensable 
rating for the Veteran's erectile dysfunction.  Other 
diagnostic codes for rating genitourinary disabilities are 
not applicable, as no renal dysfunction, obstructed voiding, 
urinary tract infections, urethral strictures or fistulas, 
removal of any part of the penis or testes, or atrophy of the 
testes is shown.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Codes 7518 through 7524 (2009).  The disability also has  not 
been shown to involve any factors that warrant evaluation 
under any other provision of VA's rating schedule.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's erectile 
dysfunction, pursuant to Fenderson, and that the claim for a 
higher rating must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the doubt doctrine; however, as the preponderance of the 
evidence is against assignment of any higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

B.  SMC

SMC at the aid and attendance rate is payable when a veteran, 
due to service-connected disability, has suffered the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b) (2009).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2009), the 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance, including a 
determination that he is permanently bedridden, are contained 
in 38 C.F.R. § 3.352(a) (2009).  That regulation provides 
that the following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.

"Bedridden," defined as that condition, which, through its 
essential character, actually requires that a claimant remain 
in bed, is a proper basis for this determination.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the above 
disabling conditions be found to exist before a favorable 
rating may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that a veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that his condition 
is such as would require him to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  See 38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is payable when a 
veteran has a single service-connected disability rated 100 
percent and (1) has additional service-connected disability 
or disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  See 38 
U.S.C.A. § 1114(s) (West 2002).  The requirement of 38 
U.S.C.A. § 1114(s)(2) is met when a veteran is substantially 
confined as a direct result of service-connected disabilities 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
See 38 C.F.R. § 3.350(3)(i)(2) (2009).

Considering the evidence of record in light of the above, the 
Board finds that the criteria for the payment of SMC based on 
the need for regular aid and attendance of another person or 
housebound status are not met.

In this case, pertinent to the claim on appeal, the Veteran's 
service-connected disabilities are dysthymic state with 
anxiety and posttraumatic anxiety (rated as 100 percent 
disabling), otitis externa (rated as  noncompensable), and 
erectile dysfunction associated with dysthymic state with 
anxiety and posttraumatic anxiety (rated as noncompensable).

VA outpatient treatment records dated from October 2001 to 
August 2005 show that the Veteran attended regular 
appointments at a VA facility.

In a June 2004 written statement, the Veteran indicated that 
he was substantially confined to his dwelling and immediate 
premises due to his disability.  He spent approximately 15 
hours per day in bed.  He was chronically depressed and 
suicidal.  He had loss of bowel and bladder control, loss of 
memory, trouble breathing, jerking movements, blurred vision, 
and psychotic thoughts.  He needed outside help three to four 
times per week.  

A June 2004 VA outpatient treatment record indicates that the 
Veteran's physician told him that he was not housebound.

A  January 2005 Decision Review Officer (DRO) conference 
report shows that the Veteran reported that he felt unable to 
leave the house.  He needed help around the house with 
cleaning and grocery shopping.  He was too depressed to go 
out.  He was not able to go to group therapy every week and 
only attended once a month.  When the Veteran went to the 
emergency room for panic attacks, his wife drove.

In October 2008, the Veteran underwent VA examination for aid 
and attendance or housebound status.  He reported that his 
wife left him three weeks ago.  The examiner indicated that 
the Veteran has not required another person in assisting him 
in the ordinary hazards of daily living.  He was independent 
in his activities of daily living, and the only thing the 
Veteran did not do for himself was cook.  Instead, he went to 
fast food restaurants for his meals.  Assistance of another 
person in protecting himself from the ordinary hazards of 
daily environment is not needed for the Veteran.  The Veteran 
specifically mentioned that what he needed help with was 
moving the lawn, cleaning the house, and cooking meals.  He 
was not restricted to his house, because he left to shop for 
groceries and attend medical appointments.  He did not 
require an attendant in reporting for this examination.  The 
Veteran was not bedridden.  His eyesight was good.  The 
Veteran could protect himself from the hazards of daily 
environment.

Initially, the Board notes that evidence of record does not 
show that the Veteran's service-connected disabilities have 
caused the anatomical loss or loss of use of both feet or one 
hand and one foot, and he is not blind in both eyes.  While 
the Veteran complained that his eyesight was blurry, he never 
contended that he was blind in both eyes, and the October 
2008 VA examiner indicated that his eyesight was good.  
Consequently, the Veteran can only establish entitlement to 
SMC under 38 U.S.C.A. § 1114(l) by showing his service-
connected disabilities cause him to be permanently bedridden 
or so helpless as to be in need of regular aid and attendance 
under the criteria of 38 C.F.R. § 3.352(a) (2009).

Here, the medical evidence does not reflect that the 
Veteran's service-connected disabilities have rendered him 
unable to dress or undress himself, to keep himself 
ordinarily clean and presentable, to feed himself, to attend 
to the wants of nature, or that his service-connected 
disabilities require the need of adjustment of any special 
prosthetic or orthopedic appliance or result in other 
incapacity that requires care or assistance on a regular 
basis to protect him from hazards or dangers incident to his 
daily environment.  Specifically, while the Veteran indicated 
that he needed someone to cook his meals, he also stated that 
he ate at fast food restaurants.  As such, the Veteran has 
demonstrated that he is able to feed himself.  

The medical evidence also does not reflect that the Veteran 
has a condition which, through its essential character, 
actually requires that he remain in bed.  While the Veteran 
once stated that he spent fifteen hours a day in bed, the 
evidence shows that he left the house to go grocery shopping, 
eat at fast food restaurants, and attend his medical 
appointments.  The October 2008 VA examiner noted that the 
Veteran attended that examination unaided.  Hence, the Board 
finds that the medical evidence reflects that the Veteran's 
service-connected disabilities do not cause him to be 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  

Thus, while the Veteran has asserted a need for the aid of 
another person to mow the lawn, clean the house, and cook his 
meals, he has not contended, and the evidence does not show, 
that he is unable to dress himself, has a prosthetic device, 
cannot physically feed himself, cannot attend to the wants of 
nature, or cannot protect himself from the hazards or dangers 
in his daily environment.  Consequently, the criteria for SMC 
based on the need for the regular aid and attendance of 
another person are not met.  See 38 U.S.C.A. § 1114(l); 38 
C.F.R. §§ 3.350(b), 3.352(a).

Moreover, while the Veteran has a total, 100 percent rating 
for dysthymic state with anxiety and posttraumatic anxiety, 
he does not have an additional service-connected disability 
independently rated at 60 percent or more.  Here, the only 
other service-connected disabilities are otitis externa and 
erectile dysfunction, both rated noncompensable.  The highest 
available schedular rating for otitis externa is 10 percent, 
and the highest available schedular rating for erectile 
dysfunction is 20 percent.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6210; 4.115(b), Diagnostic Code 7522 (2009).  In 
addition, the competent evidence of record does not 
demonstrate that the Veteran is permanently housebound, in 
fact, as a result of his service-connected disabilities.  As 
noted above, the Veteran left his house to attend medical 
appointments, go to the grocery store, and eat at 
restaurants.  Consequently, the criteria for SMC based on 
housebound status, likewise, are not met.  See 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(3)(i)(2).  

Under these circumstances, the Board finds that the claim for 
SMC based on the need for aid and attendance or housebound 
status must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against  the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial, compensable rating erectile dysfunction is 
denied.

SMC, based on the need for regular aid and attendance of 
another person or housebound status, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


